DETAILED ACTION
1.	Claims 1-18 of U.S. Application 16/568937 filed on September 12, 2019 are presented for examination.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on December 29, 2020 is in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
4.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
5.	The abstract of the disclosure is objected to because:  
Abstract, line 2, “a circuit board, a circuit board, and a base” should be -- a circuit board and a base --.
Correction is required.  See MPEP § 608.01(b).
6.	The disclosure is objected to because of the following informalities: 
Specification paragraph 19, lines 3-4, “a plurality of sixth surfaces 203 connecting the fourth surface 201 and the fifth surface 203” should be -- a plurality of sixth surfaces 203 connecting the fourth surface 201 and the fifth surface 202
Specification paragraph 28, lines 3-4, “The conductive layers 33 are parts of the shield structure 40” should be -- The conductive layers 332 are parts of the shield structure 40 --.
Appropriate correction is required.
Drawings
7.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character “32” has been used to designate both the third portion in figure 5 and the second portion in other figures.  The examiner recommends -- changing reference character 32 of figure 5 to reference character 33 --.  
Reference character “33” has been used to designate both the second portion in figure 5 and the third portion in other figures.  The examiner recommends -- changing reference character 33 of figure 5 to reference character 32 --.
8.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
The features of claim 5, lines 3-6 “each of the second portion and the third portion carries a shielded wire and a ground pad, the Page 10 of 15ground pads on the first portion, the second portion, and the third portion are electrically connected to each other” are not shown in the drawings.
The features of claim 14, lines 3-6 “each of the second portion and the third portion carries a shielded wire and a ground pad, the Page 10 of 15ground pads on the first portion, the second portion, and the third portion are electrically connected to each other” are not shown in the drawings.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
9.	Claim 1 is objected to because of the following informalities: 
Claim 1 line 4, “the shield wire” should be -- the shielded wire --.
Claim 10 line 5, “the shield wire” should be -- the shielded wire --.
Claim 1, line 10 and line 11, “the ground loop” should be -- the closed ground loop--.
Claim 4, line 3, “the ground loop” should be -- the closed ground loop--.
Claim 10, line 11 and line 12, “the ground loop” should be -- the closed ground loop--.
Claim 13, line 3, “the ground loop” should be -- the closed ground loop--.
Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 5-9 and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 5, lines 3-4 “each of the second portion and the third portion carries a shielded wire and a ground padPage 10 of 15” it is not clear to the examiner if the shielded wire and ground pad are the same shielded wire and ground pad identified in claim 1 or if it is a different shield wire and ground pad.
Claim 5 recites the limitation "the ground pads on the first portion" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  Neither claim 5 nor claim 1 from which it depends previously identified a ground pad on the first portion.  
	Claims 6-9 are also rejected due to dependence on claim 5. 
Regarding claim 14, lines 3-4 “each of the second portion and the third portion carries a shielded wire and a ground padPage 10 of 15” it is not clear to the examiner if the shielded 
Claim 14 recites the limitation "the ground pads on the first portion" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  Neither claim 14 nor claim 10 from which it depends previously identified a ground pad on the first portion.  
Claims 15-18 are also rejected due to dependence on claim 14. 
Allowable Subject Matter
12.	Claims 1-4 and 10-13 are allowed.
13.	The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 1 and 10 allowability resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
-- a circuit board (30) comprising a conductive wire, the conductive wire comprising a shielded wire (310), a ground pad (311), and a closed ground loop (312) surrounding the shield wire (310) and the ground pad (311), the closed ground loop (312) being electrically connected to the ground pad (311) (see fig. 5 below) -- in the combination as claimed.
Claims 2-4 are allowable due to dependence on claim 1.
Claims 11-13 are allowable due to dependence on claim 10.


    PNG
    media_image1.png
    299
    409
    media_image1.png
    Greyscale

14.	Claims 5-9 and 15-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Kim (U.S. PGPub No. 20100158508) teaches a camera module is provided with a lens part including a lens and a lens barrel, a holder coupled with the lens part and formed with a first conductive layer, and a printed circuit board electrically connected to the first conductive layer while supporting the holder.
Li (U.S. PGPub No. 20150281528) teaches a camera module includes a voice coil motor, a lens module, a substrate, an imagine sensor, a circuit board and a 
	Chen (U.S. PGPub No. 20080164550) teaches a package module for an image sensor device is disclosed. The package module comprises a device chip disposed between lower and upper substrates. A first conductive layer is over a first sidewall of the lower substrate and insulated from the device chip. A first protective layer is on the first conductive layer and exposes a portion of the first conductive layer over the first sidewall of the lower substrate. A first pad is on the bottom surface of the lower substrate and is electrically connected to the first conductive layer. The invention also discloses an electronic assembly for an image sensor device and a fabrication method thereof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Examiner, Art Unit 2834